THE THIRTEENTH COURT OF APPEALS

                                   13-18-00083-CV


                     Gabriel Bustamante and Brenda Bustamante
                                         v.
                               RREF CB SBI. TX. LLC


                                On Appeal from the
                County Court at Law No 3 of Cameron County, Texas
                       Trial Cause No. 2017-CCL-00809-IV


                                     JUDGMENT

      THE THIRTEENTH COURT OF APPEALS, having considered this cause on

appeal, concludes the appeal should be DISMISSED. The Court orders the appeal

DISMISSED in accordance with its opinion. Costs of the appeal are adjudged against

appellants.

      We further order this decision certified below for observance.

May 31, 2018